Citation Nr: 1128112	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, diagnosed as osteoarthritis, degenerative disc disease (DDD), and bulging discs.

2.  Entitlement to a rating in excess of 10 percent for a skin rash on the left leg and ankle, claimed as eczema.  

3.  Entitlement to a compensable rating for residuals of a fracture of the right metatarsal.

4.  Entitlement to service connection for residuals of removal of a plantar wart from the right foot. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1972 and from September 1972 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2001 and August 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Travel Board hearing in connection with his service connection claim for a lumbar spine disorder.  The hearing was scheduled for January 2011.  The Veteran failed to report for the hearing, provided no explanation for missing the scheduled hearing, and made no attempt to reschedule the hearing for a later date.  Therefore, the Board will process the Veteran's claim as though his request for a hearing in this case has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran was originally granted service connection for (1) a left leg and ankle rash, (2) tinea cruris and candida; and (3) residuals of a fractured right metatarsal, among other conditions.  The RO evaluated these disabilities as non-compensably disabling, effective August 1, 1989.  See August 1989 rating decision.  In the same rating decision, the RO denied service connection for residuals of removal of a plantar wart from the right foot.  Id.  
The Veteran sought an increased rating for a skin disability, claimed as eczema, and for residuals of a fractured right metatarsal in September 1996.  The Veteran's non-compensable ratings for (1) tinea cruris and candida; and (2) residuals of a fractured right metatarsal were continued by way of a rating decision dated January 1997.  The RO increased the Veteran's evaluation for a left leg and ankle rash to 10 percent, effective September 23, 1997.  A subsequent rating decision dated May 1998 continued the Veteran's 10 percent rating for a left leg and ankle rash.  

In October 2000, the Veteran again requested an increased rating for his service-connected disabilities.  He also requested service connection for "right foot."  In a rating decision dated February 2001, the RO continued the Veteran's non-compensable rating for residuals of a fractured right metatarsal.  The RO also denied the Veteran's claim of entitlement to service connection for residuals of removal of a plantar wart from the right foot.  According to the rating decision, the RO evaluated the Veteran's service connection claim for residuals of removal of a plantar wart from the right foot on the merits on a direct basis (without consideration of whether new and material evidence was submitted) because "there is no evidence of record showing veteran was notified of the [previous August 1989] decision."  The Veteran subsequently filed a notice of disagreement (NOD) in response to this rating decision in March 2001.  To date, however, no statement of the case (SOC) has been issued.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran should be issued a statement of the case (SOC) which addresses the issues of (1) entitlement to a compensable rating for residuals of a fractured right metatarsal; and (2) entitlement to service connection for residuals of removal of a plantar wart from the right foot.  The Veteran and his representative should also be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.  The Veteran should also be contacted to determine whether or not he still wishes to have a Regional Office hearing on these issues.  See March 2001 NOD.  If so, the Veteran should be scheduled for the requested hearing following the normal procedures.  

The Veteran submitted a statement to VA in January 2002 in which he requested increased ratings for service-connected eczema (identified by the Veteran as 10 percent disabling) and residuals of a foot injury (identified by the Veteran as non-compensably disabling).  The Veteran also requested service connection for a back injury.  According to the Veteran, he sustained the claimed back injury in 1973 while stationed in Korea.

The RO issued a rating decision in August 2002 in which it continued the Veteran's 10 percent evaluation for a left leg and ankle rash and the non-compensable evaluation for residuals of a fractured right metatarsal.  The RO also denied service connection for bulging discs with osteoarthritis of the lumbar spine, claimed as a back injury on the grounds that there was no evidence of a chronic back condition in service, no continuity of treatment for a chronic back condition since service, and no diagnosis/treatment for osteoarthritis of the lumbar spine within one year of separation from service.

The Veteran subsequently filed an NOD in October 2002.  In particular, the Veteran requested "reconsideration" of the denial of service connection for a back injury and the denial of an increased evaluation for eczema.  The RO issued an SOC in January 2004 which addressed these issues.  At that time, the Veteran was notified of the steps he needed to take to file a formal appeal on these issues, including the submission of VA Form 9.  The Veteran was advised to read the instructions on the enclosed VA Form 9 very carefully to understand how to continue his appeal (and how much time he had to continue it).  He was also advised to "let us know if you have any questions."  The Veteran submitted a statement dated January 2004 in which he attempted to perfect an appeal on these issues.  Closer examination of this document, however, revealed that it was dated prior to the issuance of the SOC.  The Veteran submitted another statement in March 2004 in which he attempted to perfect an appeal on these issues, but this document was not received by VA until April 2004, after the expiration of the date on which the Veteran could perfect an appeal on these issues.  The RO subsequently concluded that the Veteran's appeal on these issues was untimely.  

Correspondence associated with the claims file indicated that the Veteran was notified of the untimeliness of his appeal in April 2004.  This decision is not of record, nor is there any indication that the Veteran was provided his appellate rights at that time.  The Veteran later submitted a statement in June 2005 in which he argued that he timely submitted his substantive appeal and that "there is nothing I can do about the fact that it was somehow missed placed or lost."  The Veteran also asked to refile his claims.  

Under these circumstances, the Board accepts the issues of (1) entitlement to service connection for a lumbar spine disorder, diagnosed as osteoarthritis, degenerative disc disease (DDD), and bulging discs; and (2) entitlement to a rating in excess of 10 percent for a skin rash on the left leg and ankle, claimed as eczema, as within its appellate jurisdiction.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement).  See also, Rowell v. Principi, 4 Vet. App. 9, 17 (1993)

In light of this conclusion, the Board finds that an extensive discussion of the remainder of the procedural history of these claims is not warranted at this time.  A remand is warranted for further evidentiary development, however.  Preliminarily, the Veteran should be afforded notice that complies with the Veterans Claims Assistance Act (VCAA).  In this regard, the Veteran should be provided with complete notice of the information and evidence needed to substantiate his service connection claim for a lumbar spine disorder and his increased rating claim for left leg and ankle rash, claimed as eczema.  Of particular note, the Board points out that the regulations governing the evaluation of skin disabilities were amended during the pendency of this appeal.  Therefore the Veteran should be provided with notice of both the old and new regulations.  The Veteran should also be provided with proper notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to the Veteran's service connection claim for a lumbar spine disorder, the Board notes that the Veteran sought care at sick call in July 1973 and April 1982 for back pain.  Additionally, the Veteran reported having a history of back pain at the time that he retired from service.  Post-service medical evidence of record also shows current diagnoses of bulging discs, osteoarthritis, and DDD, among other low back conditions.  On remand, therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of the currently diagnosed back disorders and their relationship to service, if any.

With respect to the Veteran's service-connected left leg and ankle rash, claimed as eczema, the Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the Veteran has not been afforded a VA examination since October 2005, and the Veteran since reported that the condition of his service-connected left leg and ankle rash, claimed as eczema, has worsened.  Thus, a new VA examination is necessary to assess the severity of the Veteran's service-connected left leg and ankle rash, claimed as eczema.

The Veteran receives medical care through TRICARE and VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA and TRICARE medical records pertaining to the Veteran that are dated from June 16, 2006.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his lumbar spine disorder and skin rash on the left leg and ankle, claimed as eczema, that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran and his representative addressing the issues of (1) entitlement to a compensable rating for residuals of a fractured right metatarsal; and (2) entitlement to service connection for residuals of removal of a plantar wart from the right foot.  The Veteran and his representative should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

Additionally, contact the Veteran to determine whether or not he still wishes to have a Regional Office hearing on these issues.  See Veteran's March 2001 notice of disagreement.  If so, the hearing should be scheduled following the normal procedures.  

2.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his lumbar spine disorder and service-connected left leg and ankle rash, claimed as eczema, that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for a lumbar spine disorder, diagnosed as osteoarthritis, degenerative disc disease (DDD), and bulging discs, and an increased rating for service-connected left leg and ankle rash, claimed as eczema.  Please note: the regulations governing the rating of skin disabilities was amended during the pendency of this appeal; therefore, ensure that the Veteran receives notice of the old and new regulations.  The Veteran should also be provided with proper notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.

3.  Associate with the claims file relevant VA and/or TRICARE medical treatment records pertaining to the Veteran from June 16, 2006.  If there are no VA medical records dated after June 16, 2006, this finding should be documented in the claims folder.

4.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed lumbar spine disorder and its relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed lumbar spine disorders are at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, and in particular, to his in-service treatment for back pain.  See service treatment records dated July 1973, April 1982, and April 1989; November 2003 hearing transcript.  The examiner is also asked to comment on the significance, if any, of the October 2002 statement from the Veteran's VA physician which linked his chronic low back pain to service.  Please note: pain alone is not a disability for which VA compensation is warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The examiner should also consider the Veteran's reports of continuity of symptoms since discharge from service when reaching this conclusion.  A complete rationale is required for any stated opinion.

5.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected left leg and ankle rash, claimed as eczema.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  Please note: the regulations governing the rating of skin disabilities was amended during the pendency of this appeal; therefore, ensure that the Veteran receives consideration under the old and new regulations.

The examiner is asked to comment on the each of the following: (1) percent of the entire body affected by the Veteran's skin disability, (2) percent of exposed areas affected by the Veteran's skin disability, and (3) the frequency of use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  The examiner should also indicate the extent to which the Veteran's service- connected skin disability is manifested by exfoliation, exudation, itching, extensive lesions, marked disfigurement, ulceration, crusting, exceptional repugnance, and/or any systemic or nervous manifestations, if any.  A complete rationale for any stated opinion is required.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


